At the recent Tyler term the judgment in this case was affirmed. It is urged in the motion for rehearing that the evidence is not sufficient to sustain the conviction, in that the only element of the offense of burglary established was the breaking of the lock, which fastened the door, the evidence failing to show an entry into the building or any intent to commit the offense of theft; and that the evidence is not sufficient to show a night-time burglary. We have reviewed the facts again carefully, and believe the former opinion is correct, as far as this question is concerned. That the house was broken by somebody is shown by the testimony clearly and unequivocally.
The facts, in substance, show that the door broken open was fastened by a padlock, which was pried apart and the entrance to the house in this manner obtained. In addition to this appellant admitted the fact that he broke the lock, but denied entering the house. So we have a clear case of breaking.
The remaining question suggested is whether or not there was an entry. The evidence of three witnesses shows that a plug of tobacco was taken, and also some cheroots; and it is further shown that the cash drawer had been opened, and was so found to be next morning. The witness testifies positively that he took the money out of the cash drawer before he closed at night, and closed or fastened it. If the testimony for the State then is to be credited, somebody took the tobacco and the cheroots and opened the drawer. The party could not do all these things without having entered the house.
With reference to the evidence as to it being a night-time burglary, it is sufficient to state that the house was entered some time after 8:30 o'clock, at night, and before daylight the next morning. Appellant's confession is as follows: "I went up to Webb's store and I filed a lock *Page 193 
and pried it off, but did not go in." I asked what he did with the lock. He said, "I threw it in the middle of the tank which is about two or three hundred yards from the store." The first witness at the store the next morning states, in substance, that he was at the store before it was good daylight. The store was closed about 8:30 o'clock at night. So between 8:30 o'clock at night and before daylight the following morning the burgary occurred. Appellant, after leaving the store, went to a place in the neighborhood and spent the remainder of the night. So the case substantially shows that the house was entered between 8:30 at night and midnight. These circumstances show beyond a reasonable doubt that the house was entered in the night-time.
We are of opinion that the testimony complained of in bill of exceptions with reference to the testimony of Webb, and what appellant claimed was impeaching testimony of Crowder, was admissible. The court states, it was introduced as a declaration of appellant, while appellant claims it was impeaching testimony. We think it was original testimony, but even if it was used only for the purpose of impeachment, it was clearly admissible. Appellant brought his file and hammer to the burglarized store and placed them under the side of the store, and when inquiry was made as to whose property it was and why it was there, appellant replied that it was his, and that he had been working for Mr. Crowder on his wire fence, as stated in the original opinion. Crowder was placed upon the stand and did contradict this fact stated by appellant as to his working on Crowder's fence. Appellant seemed to think that it was necessary to explain why he brought the file and hammer to the store. They were used in breaking the lock. We are of opinion this was very material testimony, even if impeaching. He (appellant) brought the property to the store he confessed to have used in the breaking, and made a false statement in regard to why it was brought. We are, therefore, of opinion that there was no error either committed by the trial court or in the original opinion in affirming the judgment.
The motion is therefore overruled.
Overruled.